UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1825 S. Grant Street, Suite 250, San Mateo, CA (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO 2 Part I –FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Balance Sheets September 30, 2015 (unaudited) and December 31, 2014 (audited) ($ in thousands) ASSETS September 30, December 31, Cash, in banks $ $ Loans, Secured by deeds of trust Principal Advances 25 Accrued interest Loan balance, secured Unsecured 74 92 Allowance for loan losses ) ) Loans, net Real estate owned (REO) Mortgages payable ) ) REO, net Other assets, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Liabilities Accounts payable $ $ Payable to affiliate 12 Total liabilities Partners’ capital Limited partners’ capital, subject to redemption, net General partners’ capital (deficit) ) ) Total partners’ capital, net Non-controlling interest — Receivable from affiliate (formation loan) ) ) Partners’ capital subject to redemption, net of non-controlling interest and formation loan Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Income Statements For the Three and Nine Months Ended September 30, 2015 and 2014 ($ in thousands) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues, net Loans Interest income $ Late fees 7 4 27 23 Revenue, loans Provision for (recovery of) loan losses — ) Loans, net REO Rental operations, net Interest on mortgages ) Rental operations, net after mortgage interest Realized gains/(losses) on REO sales Impairment (loss)/gain — — — Holding costs, net of REO miscellaneous income ) 31 ) REO, net Formation loan imputed interest Amortization of discount on formation loan ) Total revenues, net Operations Expense Mortgage servicing fees Asset management fees Costs from Redwood Mortgage Corp. Professional services Other (3 ) 20 64 Total operations expense Net income $ Net income Limited partners (99%) $ General partners (1%) 19 9 60 16 $ The accompanying notes are an integral part of these consolidated financial statements. 4 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Statements of Changes in Partners’ Capital For the Nine Months Ended September 30, 2015 ($ in thousands) (unaudited) Limited Partners’ Capital General Total Subject to Partners’ Partners’ Redemption, net Capital Capital Balance, December 31, 2014 $ $ ) $ Net income 60 Distributions (1,755 ) — (1,755 ) Liquidations (11,434 ) — (11,434 ) Balance, September 30, 2015 $ $ ) $ For the Three Months Ended September 30, 2015 ($ in thousands) (unaudited) Limited Partners’ Capital General Total Subject to Partners’ Partners’ Redemption, net Capital Capital Balance, June 30, 2015 $ $ ) $ Net income 19 Distributions (613 ) — (613 ) Liquidations (4,778 ) — (4,778 ) Balance, September 30, 2015 $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Statements of Cash Flows For the Three and Nine Months Ended September 30, 2015 and 2014 ($ in thousands) (unaudited) Three Months Ended September 30, 2015 Nine Months Ended September 30, 2015 Cash from Operations Interest received $ Other loan income 7 (5 ) 27 23 Operations expense ) Rental operations, net Holding costs ) 37 ) Mortgage interest and borrowing related fees ) Total cash from operations ) Cash from Investing Activities Loans Principal collected on loans - secured Unsecured loan payments received (made) 16 5 18 15 Loans originated ) Loans sold to affiliates — Advances on loans ) 20 ) ) Total - Loans ) ) REO Sales Development ) Non-controlling interest — ) ) ) Total - REO Total cash from investing activities ) Cash from Financing Activities Mortgages taken — — — Principal payments ) Total cash from financing activities ) Net increase/(decrease) in cash before distributions ) ) Cash – partner liquidations ) Early withdrawal fees 86 — 43 Cash – partner distributions ) Net increase/(decrease) in cash ) ) Cash and cash equivalents, beginning of period $ Cash and cash equivalents, September 30 $ The accompanying notes are an integral part of these consolidated financial statements. 6 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Statements of Cash Flows For the Three and Nine Months Ended September 30, 2015 and 2014 ($ in thousands) (unaudited) Reconciliation of net income to net cash provided by (used in) operations: Three Months Ended September 30, 2015 Nine Months Ended September 30, 2015 Cash flows from operations Net income $ Adjustments to reconcile net income to net cash provided by (used in) operations Amortization of borrowings-related origination fees 4 53 Imputed interest on formation loan ) Amortization of discount on formation loan Provision for (recovery of) loan losses — ) REO – depreciation — REO – loss/(gain) on disposal ) REO – impairment gain — — ) — Change in operation assets and liabilities Accrued interest 34 ) ) ) Allowance for loan losses-recoveries 25 — 25 50 Receivable from affiliate 52 — 33 Other assets ) ) Accounts payable ) ) 83 Payable to affiliate ) 16 ) ) Net cash provided by (used in) operations $ ) $ $ $ Supplemental disclosures of cash flow information Non-cash investing activities Real estate acquired through foreclosure/settlement on loans, net of liabilities assumed $ $ — $ $ Cash paid for interest $ The accompanying notes are an integral part of these consolidated financial statements. 7 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 1 – ORGANIZATIONAL AND GENERAL In the opinion of the general partners, the accompanying unaudited consolidated financial statements contain all adjustments, consisting of normal, recurring adjustments, necessary to present fairly the consolidated financial information included therein. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the partnership’s Form 10-K for the fiscal year ended December 31, 2014 filed with the U.S. Securities and Exchange Commission, or SEC. The results of operations for the three and nine month periods ended September 30, 2015 are not necessarily indicative of the operations results to be expected for the full year. Redwood Mortgage Investors VIII, a California Limited Partnership, or RMI VIII or the partnership, was organized in 1993. The partnership was organized to engage in business as a mortgage lender for the primary purpose of making and investing in loans secured by deeds of trust on California real estate. The general partners of the partnership are Redwood Mortgage Corp., or RMC, and Michael R. Burwell, or Burwell, an individual (prior to its merger into RMC effective June 30, 2015, RMC’s then wholly-owned subsidiary Gymno LLC, or Gymno, was a general partner). The general partners are solely responsible for partnership business, subject to the voting rights of the limited partners on specified matters. Any one of the general partners acting alone has the power and authority to act for and bind the partnership. The mortgage loans the partnership invests in are arranged and are generally serviced by RMC. Michael Burwell is the president and majority shareholder of RMC (through his holdings and beneficial interests in certain trusts). The general partners are required to contribute to capital 1/10 of 1% (0.1%) of the aggregate capital contributions of the limited partners. As of September 30, 2015, the general partners had contributed capital in accordance with Section 4.1 of the partnership agreement. The rights, duties and powers of the general and limited partners of the partnership are governed by the limited partnership agreement and Sections 15900 et seq. of the California Corporation Code. A majority of the outstanding limited partnership interests may, without the permission of the general partners, vote to: (i) terminate the partnership, (ii) amend the limited partnership agreement, (iii) approve or disapprove the sale of all or substantially all of the assets of the partnership and (iv) remove or replace one or all of the general partners. The approval of all the limited partners is required to elect a new general partner to continue the partnership business where there is no remaining general partner after a general partner ceases to be a general partner other than by removal. On the mortgage loans originated for RMI VIII, RMC may collect loan brokerage commissions, or points, limited to an amount not to exceed four percent (4%) per year of the total partnership assets. The loan brokerage commissions are paid by the borrowers and thus, are not an expense of the partnership. The proceeds from loan brokerage commissions and other fees earned are the source of funds for the repayment of the formation loans by RMC. Profits and losses are allocated among the limited partners according to their respective capital accounts after one percent (1%) of profits and losses is allocated to the general partners, and are subject to subsequent adjustment as a result of quarterly and year-end accounting and reporting. RMC and Burwell, as the general partners, are entitled to one percent (1%) of the profits and losses of RMI VIII. Beginning with calendar year 2010, and continuing until January 1, 2020, RMC assigned its right to two-thirds of one percent (0.66%) of profits and losses to Burwell in exchange for Burwell assuming one hundred percent of the general partners’ equity deficit. Limited partners should refer to the partnership agreement for a more complete description of the foregoing provisions. 8 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 1 – ORGANIZATIONAL AND GENERAL (continued) Liquidity, capital withdrawals and early withdrawals There are substantial restrictions on transferability of units and accordingly an investment in the partnership is non-liquid.The partnership does not establish a reserve from which to fund withdrawals and, accordingly, the partnership’s capacity to return a limited partner’s capital is restricted to the availability of partnership cash flow.Furthermore, no more than 20% of the total limited partners’ capital accounts outstanding at the beginning of any year, may be liquidated during any calendar year. The partnership agreement provides that limited partners in the partnership for the minimum five-year period may withdraw all or a portion of their capital accounts in twenty quarterly installments or longer, as determined by the general partners in light of partnership cash flow, beginning the last day of the calendar quarter following the quarter in which the notice of withdrawal is given.A limited partner may liquidate all or part of their capital account in four quarterly installments beginning on the last day of the calendar quarter following the quarter in which the notice of withdrawal is given, subject to a 10% early withdrawal penalty applicable to any sums withdrawn prior to the time when such sums could have been withdrawn without penalty.There is also a limited right of liquidation for your heirs upon your death. In March 2009, in response to economic conditions then existing, the partnership suspended capital liquidations. In the fourth quarter of 2009, the partnership entered into a forbearance agreement with its banks and subsequently entered into an amended and restated loan agreement (dated October 2010) which included additional restrictions on liquidations and distributions of partners’ capital, which in effect resulted in a suspension of capital liquidation payments. The bank loan was paid off in September 2012. The partnership’s ten most recently completed quarters have been profitable, and it has recommenced providing capital liquidation payments on a limited basis as of March 31, 2014. Limited partners were informed of our reinstitution of accepting liquidation requests, and those that elected to begin liquidation had their liquidation requests added to those previously existing at the time of suspension.Each quarter, the partnership will allocate a specific amount of cash for liquidation payments.In the event that the cash allocated is insufficient to meet the liquidation requests of all limited partners requesting liquidations, then liquidation requests will be disbursed based upon the priority schedule set forth in the limited partnership agreement and then on a pro-rata basis. In summary, the priority order states liquidation payments will be made first to limited partners withdrawing capital accounts according to the five-year or longer installment liquidation period, then to benefit plan investors withdrawing capital accounts per the accelerated provision, then to other limited partners withdrawing capital accounts per the accelerated provision, then to executors, heirs or other administrators withdrawing capital accounts upon the death of a limited partner, and finally to all other limited partners withdrawing capital accounts.As the partnership intends to continue to accept liquidation requests in future quarters, these requests will be added to previously existing requests and be subject to the same priorities and pro-rata allocation of distributable cash as described in the limited partnership agreement. Partnership offerings Total partnership units sold were $299,813,000, from approved aggregate offerings of $300,000,000.No additional offerings are contemplated at this time. Sales commissions - formation loans Sales commissions are paid by RMC, and not paid directly by the partnership out of the offering proceeds from sales of partnership units. Instead, RMI VIII loaned to RMC amounts to pay all sales commissions and amounts payable in connection with unsolicited orders.This loan is unsecured and non-interest bearing and is referred to as the “formation loan,” and was contemplated to be repaid equally over a ten year period commencing the year after the close of a partnership offering.The formation loan is included as part of partnership capital in the consolidated balance sheets.As payments on the formation loan are received from RMC, the deduction from capital will be reduced.Interest has been imputed at the market rate of interest in effect in the years the offering closed.If the general partners are removed and RMC is no longer receiving payments for services rendered, the formation loan is forgiven. 9 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 1 – ORGANIZATIONAL AND GENERAL (continued) Sales commissions - formation loans (continued) RMC acts as the broker in originating mortgage loans for RMI VIII.The corresponding brokerage commissions paid by borrowers from mortgage loans made by the partnership are the primary source of cash used by RMC to repay the formation loan.RMI VIII was prohibited by its lending banks from originating new loans under the terms of an Amended and Restated Loan Agreement dated October 2010, and a preceding forbearance agreement that was in effect in the fourth quarter of 2009, until the bank loan was repaid in full, in September 2012.The amended loan and forbearance agreements were the result of a technical (i.e. non-payment) covenant default under the original loan.As a result, RMC was deprived of the opportunity to earn and receive loan brokerage commissions on loans by RMI VIII for the period from the fourth quarter of 2009 continuing through September 30, 2012, a period of almost three years.During that period, despite receiving no loan brokerage commissions, RMC continued to make the annual formation loan payments of approximately $1.8 million per year (or $5.4 million for the three years) from its own cash reserves that existed as of the date of the forbearance agreement.Per Section 10 of the RMI VIII partnership agreement which references the repayment of the formation loan from loan brokerage commissions, RMC believes it had a reasonable position for suspending the annual formation loan payments during the period of prohibited lending, but RMC elected not to suspend payments during the time period referred to above and, instead, continued to make annual formation loan payments due to concerns that the lending banks would view nonpayment of the formation loan as another technical loan default that might have led to a “distressed sale” liquidation of RMI VIII’s assets, resulting in substantial loss of limited partners’ capital. The bank loan was fully repaid as of September 2012, and RMC in December 2012, temporarily suspended annual formation loan payments, for the three-year period then beginning, which is a period commensurate with the period during which lending by RMI VIII was prohibited by the Amended and Restated Loan Agreement and RMC was deprived of loan brokerage commissions.The temporary suspension resulted in an extension of the repayment terms equal to the suspension period. Beginning with the 2015 payment (due December 2015) and continuing thereafter, as lending activities resume in RMI VIII and as loan brokerage commissions are earned, RMC is monitoring the amounts of loan brokerage commissions and other fees they earn and receive with respect to RMI VIII loan fundings.Based on the amount of the loan brokerage commission earned and received, a determination will be made regarding the amount of the payment to be made on the RMI VIII formation loan.This process will continue until loan brokerage commissions are sufficient for RMC to resume formation loan payments as originally scheduled. Sales commissions paid to brokers ranged from 0% (units sold by general partners) to 9% of gross offering proceeds.The partnership had anticipated the sales commissions would approximate 7.6% based on the assumption that 65% of investors will elect to reinvest profits, thus generating full 9% commissions.The actual sales commission percentage for all offerings of RMI VIII units combined was 7.5%. Income taxes and Partners’ capital – tax basis Federal and state income taxes are the obligation of the partners, if and when taxes apply, other than for the annual California franchise tax paid by the partnership, and any California LLC cash receipts taxes paid by its subsidiaries. Term of the partnership The term of the partnership will continue until 2032, unless sooner terminated as provided in the limited partnership agreement. 10 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The partnership’s consolidated financial statements include the accounts of the partnership, its wholly-owned subsidiaries, and its previously 72.5%-owned subsidiary (a single-asset limited liability company which was owned with affiliates and whose single asset was a development property in San Francisco County).All significant intercompany transactions and balances have been eliminated in consolidation. Reclassifications Certain reclassifications, not affecting previously reported net income or total partner capital, have been made to the previously issued consolidated financial statements to conform to the current year presentation. Management estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America or “GAAP”, requires management to make estimates and assumptions about the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities, at the dates of the financial statements and the reported amounts of revenues and expenses during the reported periods.Such estimates relate principally to the determination of the valuation of impaired loans, if any, (which itself requires determining the fair value of the collateral), and the valuation of real estate owned, if any, at acquisition and subsequently.Actual results could differ significantly from these estimates. GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction.Market participants are buyers and sellers in the principal market that are (i) independent, (ii) knowledgeable, (iii) able to transact and (iv) willing to transact. Fair values of assets and liabilities are determined based on the fair value hierarchy established in GAAP.The hierarchy is comprised of three levels of inputs to be used. - Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the partnership has the ability to access at the measurement date.An active market is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. - Level 2 inputs are inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. - Level 3 inputs are unobservable inputs for the asset or liability.Unobservable inputs reflect the partnership’s own assumptions about the assumptions market participants would use in pricing the asset or liability (including assumptions about risk). Unobservable inputs are developed based on the best information available in the circumstances and may include the partnership’s own data. 11 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Management estimates (continued) The fair value of the collateral is determined by exercise of judgment based on management’s experience informed by appraisals (by licensed appraisers), brokers’ opinion of values and publicly available information on in-market transactions.Appraisals of commercial real property generally present three approaches to estimating value:(1) market comparables or sales approach; (2) cost to replace and (3) capitalized cash flows or investment approach.These approaches may or may not result in a common, single value.The market-comparables approach may yield several different values depending on certain basic assumptions, such as, determining highest and best use (which may or may not be the current use); determining the condition (e.g. as-is, when-completed or for land when-entitled); and determining the unit of value (e.g. as a series of individual unit sales or as a bulk disposition).In some prior years, as has been previously noted, the appraisal process, was further complicated by the low transaction volumes of which a very high percentage were considered to be distressed sales, and other poor market conditions. Management has the requisite familiarity with the real estate markets it lends in generally and of the properties lent on specifically to analyze sales comparables and assess their suitability or applicability.Management is acquainted with market participants – investors, developers, brokers, lenders – that are useful, relevant secondary sources of data and information regarding valuation and valuation variability.These secondary sources may have familiarity with and perspectives on pending transactions, successful strategies to optimize value and the history and details of specific properties – on and off the market – that enhance the process and analysis that is particularly and principally germane to establishing value in distressed markets and/or property types. Cash and cash equivalents The partnership considers all highly liquid financial instruments with maturities of three months or less at the time of purchase to be cash equivalents.Periodically, partnership cash balances in banks exceed federally insured limits. Loans and interest income Loans generally are stated at the unpaid principal balance (principal).Management has discretion to pay amounts (advances) to third parties on behalf of borrowers to protect the partnership’s interest in the loan.Advances include, but are not limited to, the payment of interest and principal on a senior lien to prevent foreclosure by the senior lien holder, property taxes, insurance premiums and attorneys fees.Advances generally are stated at the unpaid principal balance and accrue interest until repaid by the borrower. The partnership may fund a specific loan origination net of an interest reserve to insure timely interest payments at the inception (one to two years) of the loan.As monthly interest payments become due, the partnership funds the payments into the affiliated trust account. If events and or changes in circumstances cause management to have serious doubts about the collectability of the payments of interest and principal in accordance with the loan agreement, a loan may be designated impaired.Impaired loans are included in management’s periodic analysis of recoverability.If a valuation allowance had been established on an impaired loan, any subsequent payments on impaired loans are applied to late fees and then to reduce first the accrued interest, then advances, and then unpaid principal. 12 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Loans and interest income (continued) From time to time, the partnership negotiates and enters into loan modifications with borrowers whose loans are delinquent.If the loan modification results in a significant reduction in the cash flow compared to the original note, the modification is deemed a troubled debt restructuring and a loss is recognized. In the normal course of the partnership’s operations, loans that mature may be renewed at then current market rates and terms for new loans.Such renewals are not designated as impaired, unless the matured loan was previously designated as impaired. Interest is accrued daily based on the unpaid principal balance of the loans.An impaired loan continues to accrue as long as the loan is in the process of collection and is considered to be well-secured.Loans are placed on non-accrual status at the earlier of management’s determination that the primary source of repayment will come from the foreclosure and subsequent sale of the collateral securing the loan (which usually occurs when a notice of sale is filed), or when the loan is no longer considered well-secured.When a loan is placed on non-accrual status, the accrual of interest is discontinued; however, previously recorded interest is not reversed.A loan may return to accrual status when all delinquent interest and principal payments become current in accordance with the terms of the loan agreement. Allowance for loan losses Loans and the related accrued interest and advances (i.e. the loan balances) are analyzed on a periodic basis for ultimate recoverability. Collateral fair values are reviewed quarterly and the protective equity for each loan is computed.As used herein, “protective equity” is the arithmetic difference between the fair value of the collateral, net of any senior liens, and the loan balance, where “loan balance” is the sum of the unpaid principal, advances and the recorded interest thereon.This computation is done for each loan (whether impaired or performing), and while loans secured by collateral of similar property type are grouped, there is enough distinction and variation in the collateral that a loan-by-loan, collateral-by-collateral analysis is appropriate. Delinquencies are identified and followed as part of the loan system. For loans designated impaired, a provision is made for loan losses to adjust the allowance for loan losses to an amount such that the net carrying amount (unpaid principal balance less the specific allowance) is reduced to the lower of the loan balance or to the estimated fair value of the related collateral, net of any senior loans, and net of any costs to sell in arriving at net realizable. The partnership charges off uncollectible loans and related receivables directly to the allowance account once it is determined the full amount is not collectible. At foreclosure, any excess of the recorded investment in the loan (accounting basis) over the net realizable value is charged against the allowance for loan losses Real estate owned (REO) Real estate owned (REO) is property acquired in full or partial settlement of loan obligations generally through foreclosure, and is recorded at acquisition at the lower of the amount owed on the loan (legal basis), plus any senior indebtedness, or at the property’s net realizable value, which is the fair value less estimated costs to sell, as applicable. The fair value estimates are derived from information available in the real estate markets including similar property, and often require the experience and judgment of third parties such as commercial real estate appraisers and brokers.The estimates figure materially in calculating the value of the property at acquisition, the level of charge to the allowance for loan losses and any subsequent valuation reserves.After acquisition, costs incurred relating to the development and improvement of property are capitalized to the extent they do not cause the recorded value to exceed the net realizable value, whereas costs relating to holding and disposition of the property are expensed as incurred.After acquisition, REO is analyzed periodically for changes in fair values and any subsequent write down is charged to operations expense.Any recovery in the fair value subsequent to such a write down is recorded and is not to exceed the value recorded at acquisition.Recognition of gains on the sale of real estate is dependent upon the transaction meeting certain criteria related to the nature of the property and the terms of the sale including potential seller financing. 13 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Rental income/ depreciation Rental income is recognized when earned in accordance with the lease agreement. For commercial leases,the costs associated withoriginating the lease are amortized over the lease term.Residential lease terms generally range from month-to-month to one-year, andthe expenses of originating the lease are expensed as incurred. Real estate owned that is designated held for sale is not depreciated.Real estate that was designated held for investment, and rented was depreciated on a straight-line basis over the estimated useful life of the property. Recently issued accounting pronouncements There are no recently effective or issued but not yet effective accounting pronouncements which would have a material effect on the partnership’s reported financial position or results of operations. NOTE 3 – GENERAL PARTNERS AND OTHER RELATED PARTIES The general partners are entitled to one percent (1%) of the profits and losses, which amounted to approximately $19,000 and $9,000 for the three months ended September 30, 2015 and 2014, respectively, and $60,000 and $16,000 for the nine months ended September 30, 2015 and 2014, respectively. Formation loan The formation loan transactions are summarized in the following table at September 30, 2015 ($ in thousands). Formation loan made $ Unamortized discount on formation loan ) Formation loan made, net Repayments to date ) Early withdrawal penalties applied ) Formation loan, net Unamortized discount on formation loan Balance, September 30, 2015 $ Interest has been imputed at the market rate of interest in effect at the time of the offerings which ranged from 4.0% to 9.5%.During the three months ended September 30, 2015 and 2014, approximately $124,000 and $105,000, respectively, were recorded related to amortization of the discount on imputed interest, and for the nine months ended September 30, 2015 and 2014, $338,000 and $314,000, respectively, were recorded. 14 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 3 – GENERAL PARTNERS AND OTHER RELATED PARTIES (continued) Formation loan (continued) RMI VIII was prohibited by its lending banks from originating new loans under the terms of an Amended and Restated Loan Agreement dated October 2010, and a preceding forbearance agreement that was in effect in the fourth quarter of 2009, until the bank loan was repaid in full, September 2012.The amended loan and forbearance agreements were the result of a technical (i.e. non-payment) covenant default under the original loan.As a result, RMC was deprived of the opportunity to earn and receive loan brokerage commissions on loans by RMI VIII for the period from the fourth quarter of 2009 continuing through September 30, 2012, a period of almost three years.During that period, despite receiving no loan brokerage commissions, RMC continued to make the annual formation loan payments of approximately $1.8 million per year (or $5.4 million for the three years) from its own cash reserves that existed as of the date of the forbearance agreement.Per Section 10 of the RMI VIII partnership agreement which references the repayment of the formation loan from loan brokerage commissions, RMC believes it had a reasonable position for suspending the annual formation loan payments during the period of prohibited lending, but RMC elected not to suspend payments during the time period referred to above and, instead, continued to make annual formation loan payments due to concerns that the lending banks would view nonpayment of the formation loan as another technical loan default that might have led to a “distressed sale” liquidation of RMI VIII’s assets, resulting in substantial loss of limited partners’ capital. The bank loan was fully repaid as of September 2012 and RMC in December 2012, temporarily suspended annual formation loan payments, for the three-year period then beginning, which is a period commensurate with the period during which lending by RMI VIII was prohibited by the Amended and Restated Loan Agreement and RMC was deprived of loan brokerage commissions.The temporary suspension resulted in an extension of the repayment terms equal to the suspension period. Beginning with the 2015 payment (due December 2015) and continuing thereafter, as lending activities resume in RMI VIII and as loan brokerage commissions are earned, RMC and the other general partners are monitoring the amounts of loan brokerage commissions and other fees they earn and receive with respect to RMI VIII loan fundings.Based on the amount of the loan brokerage commission earned and received, a determination will be made regarding the amount of the payment to be made on the RMI VIII formation loan.This process will continue until loan brokerage commissions are sufficient for RMC to resume formation loan payments as originally scheduled. The scheduled payments on the formation loan are presented in the following table ($ in thousands). $ Thereafter Total $ 15 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 3 – GENERAL PARTNERS AND OTHER RELATED PARTIES (continued) The following commissions and/or fees are paid by the borrowers to the general partners and their affiliates and are not an expense of the partnership. - Brokerage commissions, loan originations For fees in connection with the review, selection, evaluation, negotiation and extension of loans, the general partners may collect loan brokerage commissions (points) limited to an amount not to exceed 4% of the total partnership assets per year. Loan brokerage commissions paid to the general partners by the borrowers were $71,045 and $316,525 for the three months ended, and $515,702 and $750,838 for the nine months ended September 30, 2015 and 2014, respectively. - Other fees The partnership agreement provides for other fees such as reconveyance, mortgage assumption and mortgage extension fees. Such fees are incurred by the borrowers and are paid to the general partners. Other fees totaled $8,778 and $11,435, for the three months ended, and $53,148 and $25,492 for the nine months ended, September 30, 2015 and 2014, respectively. The following commissions and fees are paid by the partnership to RMC. - Mortgage servicing fees RMC may earn mortgage servicing fees of up to one and a half percent (1.5%) annually of the unpaid principal of the loan portfolio or such lesser amount as is reasonable and customary in the geographic area where the property securing the mortgage is located from RMI VIII.Historically, RMC charged one percent (1%) annually, and at times waived additional amounts to improve the partnership’s earnings.Such fee waivers were not made for the purpose of providing the partnership with sufficient funds to satisfy withdrawal requests, nor were such waivers made in order to meet any required level of distributions, as the partnership has no such required level of distributions.RMC does not use any specific criteria in determining the amount of fees, if any, to be waived. The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. Mortgage servicing fees paid to RMC are presented in the following table for the three and nine months ended September 30, 2015 and 2014 ($ in thousands). Three Months Ended September 30, Nine Months Ended September 30, Chargeable by RMC $ Waived by RMC — — — ) Charged $ - Asset management fees The general partners receive monthly fees for managing the partnership’s loan portfolio and operations of up to 1/32 of 1% of the “net asset value” (3/8 of 1% annually).At times, the general partners have charged less than the maximum allowable rate to enhance the partnership’s earnings.Such fee waivers were not made with the purpose of providing the partnership with sufficient funds to satisfy withdrawal requests, nor to meet any required level of distributions, as the partnership has no such required level of distributions.RMC does not use any specific criteria in determining the exact amount of fees, if any, to be waived.The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. Asset management fees were approximately $181,000 and $187,000 for the three month ended, and $548,000 and $567,000 for the nine months ended September 30, 2015 and 2014, respectively. No asset management fees were waived during any period reported. 16 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 3 – GENERAL PARTNERS AND OTHER RELATED PARTIES (continued) - Costs from Redwood Mortgage Corp. RMC is reimbursed by the partnership for operations expense incurred on behalf of the partnership, including without limitation, accounting and audit fees, legal fees and expenses, postage and preparation of reports to limited partners and out-of-pocket general and administration expenses. The decision to request reimbursement of any qualifying charges is made by RMC in its sole discretion. Expenses reimbursed to RMC totaled $486,000 and $440,000 for the three months ended, and $1,457,000 and $1,362,000 for the nine months ended September 30, 2015 and 2014, respectively. RMC did not waive its right to request reimbursement of any qualifying charges during any period reported. -Syndication costs The partnership bore its own syndication costs, other than certain sales commissions, including legal and accounting expenses, printing costs, selling expenses and filing fees. Syndication costs were charged against partners’ capital and were allocated to individual partners consistent with the partnership agreement. All syndication costs, totaling $5,010,000, have been allocated to the limited partner’s capital accounts as of December 31, 2013. NOTE 4 – LOANS Loans generally are funded at a fixed interest rate with a loan term of up to five years. As of September 30, 2015, 44 (80%) of the partnership’s loans (representing 91% of the aggregate principal of the partnership’s loan portfolio) have a term of five years or less from loan inception.The remaining loans have terms longer than five years.Substantially all loans are written without a prepayment-penalty clause. As of September 30, 2015, 29 (53%) of the loans outstanding (representing 67% of the aggregate principal balance of the partnership’s loan portfolio) provide for monthly payments of interest only, with the principal due in full at maturity.The remaining loans require monthly payments of principal and interest, typically calculated on a 30-year amortization, with the remaining principal balance due at maturity. Loans unpaid principal balance (principal) Secured loan transactions are summarized in the following table for the nine and three months ended September 30, 2015 and 2014 ($ in thousands). For The Three Months Ended September 30, For The Nine Months Ended September 30, Principal, beginning of period $ Loans funded or acquired Principal payments received ) Loans sold to affiliates ) — ) ) Foreclosures ) — ) ) Other - loans charged off against allowance — — ) ) Principal, September 30 $ During the nine months ended September 30, 2015 the partnership renewed three loans with an aggregate principal of $5.3 million, not included in the activity shown on the table above, two of which paid off in full during the three months ending September 30, 2015.There were no renewals for the nine months ended September 30, 2014. 17 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 4 – LOANS (continued) Loan characteristics Secured loans had the characteristics presented in the following table as of September 30, 2015 and December 31, 2014 ($ in thousands). September 30, December 31, Number of secured loans 55 48 Secured loans – principal $ $ Secured loans – lowest interest rate (fixed) % % Secured loans – highest interest rate (fixed) % % Average secured loan – principal $ $ Average principal as percent of total principal % % Average principal as percent of partners’ capital % % Average principal as percent of total assets % % Largest secured loan – principal $ $ Largest principal as percent of total principal % % Largest principal as percent of partners’ capital % % Largest principal as percent of total assets % % Smallest secured loan – principal $ 95 $ 80 Smallest principal as percent of total principal % % Smallest principal as percent of partners’ capital % % Smallest principal as percent of total assets % % Number of counties where security is located (all California) 20 20 Largest percentage of principal in one county % % Number of secured loans in foreclosure status 1 3 Secured loans in foreclosure – principal $ $ Number of secured loans with an interest reserve — — Interest reserves $ — $ — As of September 30, 2015, the partnership’s largest loan, in the unpaid principal balance of approximately $4,000,000 (representing 8.6% of outstanding secured loans and 2.2% of partnership total assets) has an interest rate of 8.50%, is secured by a commercial building in San Francisco County, and has a maturity of October 1, 2015, with an extension pending.Larger loans sometimes increase above 10% of the secured loan portfolio or partnership assets as these amounts decrease due to limited partner withdrawals and loan payoffs and due to restructuring of existing loans. The partnership may make construction loans that are not fully disbursed at loan inception. Construction loans are determined to be those loans made to borrowers for the construction of entirely new structures or dwellings, whether residential, commercial or multi-family properties. The partnership will approve and fund the construction loan up to a maximum loan balance. Disbursements will be made periodically as phases of the construction are completed or at such other times as the loan documents may require. Undisbursed construction funds will be held in escrow pending disbursement. Upon project completion, construction loans are reclassified as permanent loans. Funding of construction loans is limited to 10% of the loan portfolio. As of September 30, 2015, the partnership had no construction loans outstanding. 18 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 4 – LOANS (continued) Loan characteristics (continued) The partnership may also make rehabilitation loans. A rehabilitation loan will be approved up to a maximum principal balance and, at loan inception, will be either fully or partially disbursed. A rehabilitation loan escrow account is fully funded and advanced periodically as phases of the rehabilitation are completed or at such other times as the loan documents may require. The rehabilitation loan proceeds are generally used to acquire and remodel single family homes for future sale or rental. As of September 30, 2015, the partnership had no rehabilitation loans outstanding. Lien position At funding secured loans had the following lien positions and are presented in the following table as of September 30, 2015 and December 31, 2014 ($ in thousands). September 30, 2015 December 31, 2014 Loans Principal Percent Loans Principal Percent First trust deeds 32 $ 61 % 29 $ 82 % Second trust deeds 22 38 18 17 Third trust deeds 1 1 1 1 Total secured loans 55 % 48 % Liens due other lenders at loan closing Total debt $ $ Appraised property value at loan closing $ $ Percent of total debt to appraised values (LTV) at loan closing(1) % % Based on appraised values and liens due other lenders at loan closing.The loan-to-value (LTV) computation above does not take into account subsequent increases or decreases in property values following the loan closing, nor does it include decreases or increases of the amount owing on senior liens to other lenders. 19 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 4 – LOANS (continued) Property type Secured loans summarized by property type are presented in the following table as of September 30, 2015 and December 31, 2014 ($ in thousands). September 30, 2015 December 31, 2014 Loans Principal Percent Loans Principal Percent Single family(2) 36 $ 60 % 29 $ 52 % Multi-family 1 1 2 4 Commercial 16 37 15 39 Land 2 2 2 5 Total secured loans 55 $ % 48 $ % Single family property type as of September 30, 2015 consists of 16 loans with principal of approximately $12,717,000 that are owner occupied and 20 loans with principal of approximately $15,414,000 that are non-owner occupied. At December 31, 2014, single family property consisted of 17 loans with principal of approximately $8,126,000 that were owner occupied and 12 loans with principal of approximately $28,420,000 that were non-owner occupied. Single family properties include owner-occupied and non-owner occupied single family homes (1-4 unit residential buildings), condominium units, townhouses, and condominium complexes. From time to time, loan originations in one sector or property type become more active due to prevailing market conditions. A concentration in condominium or condominium complexes may pose additional or increased risk. In the case of condominiums, a board of managers generally has discretion to make decisions affecting the condominium, including regarding assessments to be paid by the unit owners, insurance to be maintained on the building and the maintenance of that building, which may have an impact on the partnership loans that are secured by such condominium properties. The partnership may have less flexibility in foreclosing on the collateral for a loan secured by condominiums upon a default by the borrower. Among other things, the partnership must consider the governing documents of the homeowners association and the state and local laws applicable to condominium units, which may require an owner to obtain a public report prior to the sale of the units. As of September 30, 2015, two of the partnership’s loans with a principal balance of $993,000 were secured by condominium properties. 20 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 4 – LOANS (continued) Distribution by California counties The distribution of secured loans outstanding by the California county in which the primary collateral is located is presented in the following table as of September 30, 2015 and December 31, 2014 ($ in thousands). September 30, 2015 December 31, 2014 Unpaid Principal Balance Percent Unpaid Principal Balance Percent San Francisco Bay Area(3) San Francisco $ % $ % Contra Costa San Mateo Marin Santa Clara Alameda Solano Napa Other Northern California Yolo — — Santa Cruz Sacramento Monterey El Dorado — — Calaveras San Benito 95 96 Total Northern California Los Angeles & Coastal Los Angeles Orange Ventura San Diego Other Southern California San Bernardino Kern Total Southern California Total Secured Loans Balance $ % $ % Includes Silicon Valley 21 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 4 – LOANS (continued) Delinquency Secured loans summarized by payment delinquency are presented in the following table as of September 30, 2015 and December 31, 2014 ($ in thousands). September 30, 2015 December 31, 2014 Loans Amount Loans Amount Past Due 30-89 days — $ — — $ — 90-179 days — — 1 96 180 or more days — — 4 Total past due — — 5 Current Total secured loan balance — $ 5 $ At December 31, 2014, the partnership’s largest loan, with an unpaid principal balance of $16,312,000, was included in the table above at 180 or more days delinquent, respectively. This loan was secured by 74 units in a condominium complex with 128 total units, located in Contra Costa County, California. In September 2015, the property was foreclosed upon and is included in the REO at September 30, 2015. At September 30, 2015, the partnership had one workout agreement in effect with a principal of $157,000. The borrower had made all required payments under the workout agreements, and was included in the above table as current. The loan was designated as impaired. There was no interest income accrued on loans contractually past due 90 days or more as to principal or interest payments during the nine months ended September 30, 2015 or the year ended December 31, 2014. Modifications, workout agreements and troubled debt restructurings Modified secured loan transactions are summarized in the following table for the nine months ended September 30, 2015 and the year ended December 31, 2014 ($ in thousands). September 30, 2015 December 31, 2014 Active Principal Active Principal Balance, January 1 3 $ 5 $ New modifications — Paid off/Foreclosed (1 ) (1,997 ) (2 ) (374 ) Principal Collected — (542 ) — (340 ) Ending Balance 2 $ 3 $ 22 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements September 30, 2015 (unaudited) NOTE 4 – LOANS (continued) Modifications, workout agreements and troubled debt restructurings (continued) Workout agreements on secured loan transactions are summarized in the following table for the nine months ended September 30, 2015 and the year ended December 31, 2014 ($ in thousands). September 30, 2015 December 31, 2014 Active Principal Active Principal Balance, January 1 3 $ 3 $ New agreements — — 1 97 Paid off/Foreclosed (1 ) (225 ) — — Expired/Voided (1 ) (95 ) (1 ) (665 ) Principal collected — (11 ) — (41 ) Balance, end of period 1 $ 3 $ Modifications and workout agreements may cause a loan to qualify as a troubled debt restructuring (TDR) under GAAP, and may result in a provision for loan losses being recorded. TDRs on secured loans transactions are summarized in the following table for the nine months ended September 30, 2015 and the year ended December 31, 2014 ($ in thousands). September 30, 2015 December 31, 2014 Active Principal Active Principal Balance, January 1 4 $ 5 $ New agreements — Paid off/Foreclosed (3 ) (2,821 ) (1 ) (325 ) Principal collected — (621 ) — (304 ) Balance, end of period 1 4 $ Provision for loan losses $
